DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 3, 2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 4, 2022.
Response to Arguments
Applicant’s arguments, filed August 3, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi et al. (US 11456633 B2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7-9, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Takahashi et al. (US 11456633 B2, hereinafter “Takahashi”).
Regarding claim 1, Takahashi teaches a rotor assembly (Fig. 38, 20A and 20B) of a motor (Fig. 38, 1) configured to be rotatable relative to a stator (Fig. 38, 10), the rotor assembly comprising: 

    PNG
    media_image1.png
    370
    530
    media_image1.png
    Greyscale

a permanent magnet rotor segment (Fig. 39, 20A) comprising permanent magnets (Fig. 39, 22), the permanent magnet rotor segment configured to be rotatable by a magnetic field generated by the permanent magnets (“A rotor of the permanent magnet rotating electric machine includes a rotor core, a plurality of magnets, and magnetic slits”, [abstract]); and 

    PNG
    media_image2.png
    499
    733
    media_image2.png
    Greyscale

a reluctance rotor segment (Fig. 40, 20B) comprising a plurality of flux barriers (Fig. 40, 20B), the reluctance rotor segment configured to be rotatable with the permanent magnet rotor segment (“In the sixth embodiment, the rotor 20A and the rotor 20B are fixed as a plurality of rotors to a common rotary shaft”, col. 20, 57-58), 

    PNG
    media_image3.png
    411
    598
    media_image3.png
    Greyscale

wherein the permanent magnet rotor segment and the reluctance rotor segment are axially stacked relative to each other (Fig. 37 see axial stacking of 20A and 20B) so that at least a part of a first torque ripple generated by the permanent magnet rotor segment and at least a part of a second torque ripple generated by the reluctance rotor segment cancel each other (“When the shape or the position of each of the magnetic slits 25 is changed, phases and amplitudes of a cogging torque, a torque ripple, and an electromagnetic excitation force change. Thus, with a combination of a plurality of kinds of rotors having magnetic slits 25A, 25B formed to have different shapes or positions, the cogging torque, the torque ripple, and the electromagnetic excitation force can be cancelled out”, col. 21, 37-44), and 
wherein the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment further comprises a plurality of other flux barriers of which shapes are different from shapes of the flux barriers of the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment (25 of 20A and 20B are contemplated to have different shapes (“When the shape or the position of each of the magnetic slits 25 is changed, phases and amplitudes of a cogging torque, a torque ripple, and an electromagnetic excitation force change. Thus, with a combination of a plurality of kinds of rotors having magnetic slits 25A, 25B formed to have different shapes or positions, the cogging torque, the torque ripple, and the electromagnetic excitation force can be cancelled out”, col. 21, 37-44).
	Regarding claim 3, Takahashi teaches the rotor assembly of the motor of claim 1.
Takahashi further teaches wherein material different from a core of the reluctance rotor segment is disposed in the flux barriers of the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment (“Further, in the rotor core 21, the magnetic slits 25 made of a material having a lower magnetic permeability than a magnetic permeability of a raw material itself for forming the rotor core 21 are formed”, col. 7, 51-54).
Regarding claim 4, Takahashi teaches the rotor assembly of the motor of claim 1.
Takahashi further teaches wherein one or more other magnets are disposed in the flux barriers of the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment (Fig. 40, reluctance segment 20B has magnets 22). 
Regarding claim 7, Takahashi teaches the rotor assembly of the motor of claim 1. Takahashi further teaches wherein the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment comprises one or more other flux barriers around a central-pole axis of the permanent magnet rotor segment (Fig. 20A, the segments 25 are spread around central axis of the rotor (axis through shaft 16 in Fig. 38)).
Regarding claim 8, Takahashi teaches the rotor assembly of the motor of claim 1. Takahashi further teaches wherein a pole of the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment comprises one or more of the permanent magnets forming a V shape (Fig. 39, magnets 22 form a V-shape making a rotor pole). 
Regarding claim 9, Takahashi teaches the rotor assembly of the motor of claim 1. Takahashi further teaches wherein the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment comprises: flux paths configured to direct magnet flux along a central-pole axis of the reluctance rotor segment; and the flux barriers extending along a different direction from the flux paths (“Further, a path of a reluctance magnetic flux 32 which is likely to flow through the rotor core 21 from the stator core 11 via the gap 50 is restricted by the magnetic slit 25 having a lower magnetic permeability than that of the rotor core 21. Then, the reluctance magnetic flux 32 passes through the rotating-direction backward side core region 21B without reaching the rotating-direction forward side core region 21A”, col. 10, 3-10) (the slit 25 would only restrict the flux path if it is not oriented in the same direction as the flux path).
Regarding claim 12, Takahashi teaches the rotor assembly of the motor of claim 1.
Takahashi further teaches wherein the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment generates the second torque ripple which is reverse torque ripple against the first torque ripple generated by the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment (“When the shape or the position of each of the magnetic slits 25 is changed, phases and amplitudes of a cogging torque, a torque ripple, and an electromagnetic excitation force change. Thus, with a combination of a plurality of kinds of rotors having magnetic slits 25A, 25B formed to have different shapes or positions, the cogging torque, the torque ripple, and the electromagnetic excitation force can be cancelled out”, col. 21, 37-44).
Regarding claim 13, Takahashi teaches the rotor assembly of the motor of claim 1. Takahashi further teaches wherein the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment generates the first torque ripple which is reverse torque ripple against the second torque ripple generated by the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment (“When the shape or the position of each of the magnetic slits 25 is changed, phases and amplitudes of a cogging torque, a torque ripple, and an electromagnetic excitation force change. Thus, with a combination of a plurality of kinds of rotors having magnetic slits 25A, 25B formed to have different shapes or positions, the cogging torque, the torque ripple, and the electromagnetic excitation force can be cancelled out”, col. 21, 37-44).
Regarding claim 15, Takahashi teaches the rotor assembly of the motor of claim 1. Takahashi further teaches wherein a length of the reluctance rotor segment is identical to a length of the permanent magnet rotor segment (Fig. 38, 20A and 20B have the same length).
Regarding claim 16, Takahashi teaches the rotor assembly of the motor of claim 1. Takahashi further teaches wherein the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment comprises magnet retention slots, wherein the permanent magnets are disposed in or on the magnet retention slots (“The twenty-four permanent magnets 22 are embedded in holes formed in the rotor core 21”, col. 6, 54-55). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 6, 10, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Chen et al. (CN 111092503 A, hereinafter “Chen”).
Regarding claim 2, Takahashi teaches the rotor assembly of the motor of claim 1.
Takahashi does not teach wherein the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment does not include the permanent magnets in the flux barriers.
Chen teaches a rotor assembly wherein the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment does not include the permanent magnets in the flux barriers (Fig. 1, notice that 7 is not present on the reluctance segments 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rotor of Takahashi so that the reluctance segment did not have permanent magnets as taught by Chen. 
This would have the advantage of conserving resources by reducing the amount of magnets used in the motor (“However, rare earth permanent magnet materials are expensive, non-renewable rare earth resources, and polluting in the production process. Therefore, the design and optimization of motors that do not use or only use a small amount of rare earth permanent magnet materials has gradually become a research hotspot. more and more attention”, [0004]). 
Regarding claim 5, Takahashi teaches the rotor assembly of the motor of claim 1. Takahashi does not teach wherein the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment is a synchronous reluctance rotor.
Chen teaches a rotor assembly wherein the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment is a synchronous reluctance rotor (“In order to solve the above problems, the present application provides a motor rotor, which includes rare earth permanent magnet segments and synchronous reluctance segments arranged in the axial direction” [0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rotor of Takahashi to be synchronous as taught by Takahashi. 	
This would have the advantage of using a reluctance rotor for one segment which would reduce the amount of magnets needed by the motor (“However, rare earth permanent magnet materials are expensive, non-renewable rare earth resources, and polluting in the production process. Therefore, the design and optimization of motors that do not use or only use a small amount of rare earth permanent magnet materials has gradually become a research hotspot. more and more attention”, [0004]). 
Regarding claim 6, Takahashi teaches the rotor assembly of the motor of claim 1. 
Takahashi does not teach wherein the permanent magnets of the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment comprise one or more rare earth permanent magnets.
Chen teaches a rotor assembly wherein the permanent magnets of the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment comprise one or more rare earth permanent magnets (“In order to solve the above problems, the present application provides a motor rotor, which includes rare earth permanent magnet segments and synchronous reluctance segments arranged in the axial direction” [0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rotor of Takahashi to use rare earth magnets for the permanent magnet segment magnets.
Rare earth magnets have the advantage of a high power density which leads to a more powerful motor (“The segment rotor can effectively utilize the large magnetic flux leakage formed by the high magnetic density of the rare earth rotor, improve the air gap magnetic density of the synchronous reluctance rotor, thereby improving the overall cost performance of the motor, optimizing the axial magnetic density of the motor, and reducing the magnetic flux leakage at the end of the permanent magnet rotor”, [0024]).
Regarding claim 10, Takahashi teaches the rotor assembly of the motor of claim 1. 
Takahashi does not teach wherein at least one of the flux barriers of the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment comprises a part substantially perpendicular to an interpole axis of the reluctance rotor segment.
Chen teaches a rotor assembly wherein at least one of the flux barriers of the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment comprises a part substantially perpendicular (Fig. 1, horizontal middle section of flux barrier 4) to an interpole axis (can be pictured as a line slicing radially through the rotor segment) of the reluctance rotor segment.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rotor of Takahashi to have the flux barrier orientation taught by Chen. 
This would have the advantage of helping to conduct the magnet flux in the direction that leads to the best torque transfer to the outer stator (“The synchronous reluctance segment 2 includes a first rotor iron core 3 and a plurality of magnetic barrier groups arranged on the first rotor iron core 3 in the circumferential direction, and the magnetic barrier groups include magnetic flux barriers 4 arranged at intervals in the radial direction. A magnetic conducting channel 5 is formed between the magnetic flux barriers 4”, [0040]).
Regarding claim 14, Takahashi teaches the rotor assembly of the motor of claim 1. 
Takahashi does not teach wherein a length of the reluctance rotor segment is different from a length of the permanent magnet rotor segment (“Preferably, the stacking height of the single-segment rare earth permanent magnet segment 1 is Lx, and the stacking height of the single-segment synchronous magnetoresistive segment 2 is Ly, where 0.8 ≤ (Lx/Ly) ≤ 1”, [0053]) (an arrangement where 0.8 ≤ (Lx/Ly) < 1 would result in a length of the reluctance rotor segment being different from a length of the permanent magnet rotor segment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rotor of Takahashi to have different segment lengths as taught by Chen. 
This would have the advantage of providing a good balance between cost and energy efficiency (“As the ratio of Lx/Ly increases, the motor efficiency can be improved to a certain extent, but the corresponding motor cost will be greatly increased. Therefore, considering the comprehensive energy efficiency and cost, it is better to limit 0.8≤(Lx/Ly)≤1. The solution can achieve a better balance between energy efficiency and cost”, [0053]). 
Regarding claim 17, Takahashi teaches a rotor assembly of a motor (Fig. 38, 1) configured to be rotatable relative to a stator (Fig. 38, 10), the rotor assembly comprising: permanent magnet rotor segment (Fig. 39, 20A) comprising permanent magnets (Fig. 39, 22); and a reluctance rotor segment comprising a plurality of flux barriers (Fig. 40, 25) and not comprising rare earth permanent magnets, wherein the permanent magnet rotor segment and the reluctance rotor segment are axially stacked relative to each other (Fig. 38, see axial stacking of 20A and 20B), wherein the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment further comprises a plurality of other flux barriers (Fig. 39, 25) of which shapes are different from shapes of the flux barriers of the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment (“When the shape or the position of each of the magnetic slits 25 is changed, phases and amplitudes of a cogging torque, a torque ripple, and an electromagnetic excitation force change. Thus, with a combination of a plurality of kinds of rotors having magnetic slits 25A, 25B formed to have different shapes or positions, the cogging torque, the torque ripple, and the electromagnetic excitation force can be cancelled out”, col. 21, 37-44).
Takahashi does not teach where permanent magnet segment contains rare earth magnets or wherein the reluctance segment is synchronous. 
Chen teaches a rotor assembly wherein the permanent magnets of the permanent magnet rotor segment axially stacked relative to the reluctance rotor segment comprise one or more rare earth permanent magnets (“In order to solve the above problems, the present application provides a motor rotor, which includes rare earth permanent magnet segments and synchronous reluctance segments arranged in the axial direction” [0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rotor of Takahashi to use rare earth magnets for the permanent magnet segment magnets.
Rare earth magnets have the advantage of a high power density which leads to a more powerful motor (“The segment rotor can effectively utilize the large magnetic flux leakage formed by the high magnetic density of the rare earth rotor, improve the air gap magnetic density of the synchronous reluctance rotor, thereby improving the overall cost performance of the motor, optimizing the axial magnetic density of the motor, and reducing the magnetic flux leakage at the end of the permanent magnet rotor”, [0024]).
Chen further teaches a rotor assembly wherein the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment is a synchronous reluctance rotor (“In order to solve the above problems, the present application provides a motor rotor, which includes rare earth permanent magnet segments and synchronous reluctance segments arranged in the axial direction” [0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rotor of Takahashi to be synchronous as taught by Takahashi. 	
This would have the advantage of using a reluctance rotor for one segment which would reduce the amount of magnets needed by the motor (“However, rare earth permanent magnet materials are expensive, non-renewable rare earth resources, and polluting in the production process. Therefore, the design and optimization of motors that do not use or only use a small amount of rare earth permanent magnet materials has gradually become a research hotspot. more and more attention”, [0004]).
Regarding claim 18, Takahashi teaches the rotor assembly of the motor of claim 17.
Takahashi further teaches wherein material different from a core of the synchronous reluctance rotor segment is disposed in one or more of the flux barriers of the synchronous reluctance rotor segment axially stacked relative to the rare earth permanent magnet rotor segment (“Further, in the rotor core 21, the magnetic slits 25 made of a material having a lower magnetic permeability than a magnetic permeability of a raw material itself for forming the rotor core 21 are formed”, col. 7, 51-54).
Regarding claim 19, Takahashi teaches the rotor assembly of the motor of claim 17. Takahashi further teaches wherein at least a part of a first torque ripple generated by the rare earth permanent magnet rotor segment and at least a part of a second torque ripple generated by the synchronous reluctance rotor segment cancel each other (“When the shape or the position of each of the magnetic slits 25 is changed, phases and amplitudes of a cogging torque, a torque ripple, and an electromagnetic excitation force change. Thus, with a combination of a plurality of kinds of rotors having magnetic slits 25A, 25B formed to have different shapes or positions, the cogging torque, the torque ripple, and the electromagnetic excitation force can be cancelled out”, col. 21, 37-44).
Regarding claim 20, Takahashi teaches the rotor assembly of the motor of claim 17. Takahashi further teaches wherein one or more of other flux barriers are disposed around a central-pole axis of the rare earth permanent magnet rotor segment (Fig. 38, 25 is over the central pole axis of magnets 22). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Mitsuda et al. (US 20210265882 A1, hereinafter “Mitsuda”).
Regarding claim 11, Takahashi teaches the rotor assembly of the motor of claim 1. 
Takahashi does not teach wherein each of the flux barriers of the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment comprises: a middle barrier part substantially perpendicular to an interpole axis of the reluctance rotor segment and one or more end barrier parts angled toward an outer surface of the reluctance rotor segment and wherein the one or more end barrier parts of each of the flux barriers is angled at angles different from each other, respectively.
Mitsuda teaches a rotor assembly wherein each of the flux barriers of the reluctance rotor segment axially stacked relative to the permanent magnet rotor segment comprises: a middle barrier (Fig. 20, middle of 22h) part substantially perpendicular to an interpole axis of the reluctance rotor segment and one or more end barrier parts angled toward an outer surface of the reluctance rotor segment (Fig. 20, outer parts of 22h) and wherein the one or more end barrier parts of each of the flux barriers is angled at angles different from each other, respectively (see Fig. 20, 22h).

    PNG
    media_image4.png
    676
    596
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Takahashi to have the flux barrier configuration taught by Mitsuda.
	This would have the advantage of providing greater control over the motor torque (“Further, in the sixth embodiment, the arc angle on the advancing side in the rotating direction and the arc angle on the returning side in the rotating direction are set to different angles in each of the first rotor unit 201 and the second rotor unit 202. Accordingly, a current advance angle at which the reluctance torque has a peak value can be shifted. With such a shift, the current advance angle at which the reluctance torque has a peak value can be set closer to a current advance angle at which magnet torque has a peak value. As a result, maximum torque can be improved”, [0113]). 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834